PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,623,158
Issue Date: 7 Jan 2014
Application No. 13/099,008
Filing or 371(c) Date: 2 May 2011
For: System for Mounting Objects to Polymeric Membranes

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition to accept unintentionally delayed payment of the maintenance fee under 37 CFR 1.378(b) filed July 13, 2022.

The above-identified patent issued on January 7, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on January 8, 2018. 

Petitioner has met the requirement for the Office to accept the delay payment of the 3.5-year maintenance fee as unintentional. Petitioner has paid the maintenance fees due at 3.5 and 7.5 years, the surcharge for late payment of the 7.5-year maintenance fee within six months, and the petition fee. Petitioner has made an appropriate statement of unintentional delay and provided a sufficient explanation of the extended period of delay to support a conclusion that the entire delay was unintentional.  

The petition under 37 CFR 1.378(b) is GRANTED.

The maintenance fee is accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET